Case: 13-30362      Document: 00512449384        Page: 1     Date Filed: 11/21/2013




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                          FILED
                                                                      November 21, 2013

                                     No. 13-30362                       Lyle W. Cayce
                                                                             Clerk

JACKIE B. SERIGNY, Individually and on behalf of the Estate of Wayne A.
Serigny,

              Plaintiff - Appellant

v.

LAFOURCHE PARISH GOVERNMENT, through Charlotte Randolph,
Parish President,

              Defendant - Appellee




                  Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No:2:10-CV-3205


Before STEWART, Chief Judge, DeMOSS and CLEMENT, Circuit Judges.
PER CURIAM:*
       Jackie Serigny appeals the district court’s grant of summary judgment in
favor of Lafourche Parish Government in her wrongful death suit against the
parish. For the following reasons, we AFFIRM.




*
 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30362      Document: 00512449384      Page: 2   Date Filed: 11/21/2013




                                      13-30362

                         FACTS AND PROCEEDINGS
        Jackie Serigny (“Serigny”) brings this appeal on behalf of herself and the
estate of her late husband, Wayne Serigny. Mr. Serigny served a 30-day
sentence in the Lafourche Parish Detention Center that began on September 21,
2009. Serigny v. Lafourche Parish Gov’t, No. 10-3205, 2012 WL 3548029 (E.D.
La. Aug. 16, 2012). Initially, Mr. Serigny showed no signs of emergency medical
needs and denied that he had fever, chills, night sweats, or weight loss. During
his incarceration, however, Mr. Serigny complained of pain in his throat and
mouth. He was treated at the prison infirmary, whose staff was contracted
through Correcthealth Lafourche, LLC (“Correcthealth”). Upon his release, Mr.
Serigny sought treatment from a personal physician and specialist who
diagnosed him with incurable throat cancer. Mr. Serigny died on December 16,
2009.
        All clinical staff members of Correcthealth are licensed or certified health
care providers in the State of Louisiana. Correcthealth as a company was not
enrolled with the Louisiana patient’s compensation fund until August 10, 2011.
        Serigny initially alleged claims pursuant to 42 U.S.C. § 1983 for violations
of the constitutional right to be free from cruel and unusual punishment, as well
as state law negligence claims against a wide array of defendants involved in the
provision of medical care at the prison. The district court dismissed Serigny’s
claims against the parish one by one, culminating in an August 16, 2012
summary judgment order dismissing with prejudice all claims against the
parish.
        After the dismissal, Serigny made a motion to amend the judgment,
requesting that the court vacate its order granting summary judgment. Serigny


                                          2
    Case: 13-30362    Document: 00512449384      Page: 3   Date Filed: 11/21/2013




                                   13-30362

argued that this was appropriate because she had new evidence that
Correcthealth was not properly licensed and qualified. The evidence presented
was a one-page letter from the Department of Health and Hospitals, Bureau of
Health Services Financing, stating that “there are no records available for
Correcthealth Lafourche, LLC.” The court denied the motion. Serigny appeals.
                          STANDARD OF REVIEW
      This court reviews a district court’s grant of summary judgment de novo,
applying the same standard as the district court. Wiltz v. Bayer CropScience,
Ltd. P’ship, 645 F.3d 690, 694 (5th Cir. 2011). This court reviews a denial of a
Rule 59 motion under an abuse of discretion standard. Johnson v. Diversicare
Afton Oaks, LLC, 597 F.3d 673, 677 (5th Cir. 2010).
                                DISCUSSION
      Serigny raises two issues: the grant of summary judgment in favor of the
parish and the denial of her Rule 59 motion. Both contentions concern the
proper reading of section 703 of the Louisiana Revised Statutes, which reads as
follows:
      In lieu of appointing a physician, the governing authority of any parish
      may enter into a contract with a health care provider, licensed or
      regulated by the laws of this state, to provide requisite health care
      services, as required in this Section. . . . The sole responsibility of the
      governing authority of each parish which is mandated by the provisions
      of this Section with respect to providing health care services for
      prisoners shall be the appointment of a physician and the payment of
      the salary of that physician or its contractual obligations with a health
      care provider selected in accordance with this Section. The parish and
      its governing authority shall not be liable for any action arising as a
      result of the actions or inactions of the physician or health care
      provider, whether ex delicto or ex quasi delicto or ex contractu, by a
      prisoner or his representative to recover damages or any other losses,
      including those for the death of the prisoner, unless the governing

                                       3
    Case: 13-30362     Document: 00512449384     Page: 4   Date Filed: 11/21/2013




                                    13-30362

      authority exercises gross negligence or willful misconduct in the
      performance of its duties and obligations imposed by this Section, and
      such gross negligence or willful misconduct was a substantial factor in
      causing the injury.

La. Rev. Stat. Ann. § 15:703.
The statute defines “health care provider” as
      a person, partnership, limited liability partnership, limited
      liability company, corporation, facility, or institution licensed or
      regulated by the laws of this state to provide health care services
      or professional services as a physician and qualified as such in
      accordance with R.S. 40:1299.42.

Id. Section 40:1299.42 is Louisiana’s Medical Malpractice Act, which provides
a limitation on liability in exchange for health care providers “qualifying” by
paying into a patient compensation fund. La. Rev. Stat. Ann. § 40.129.42(A).
I. Grant of Summary Judgment
      Serigny argues that the parish failed to comply with section 703(B) of Title
15 of the Louisiana Revised Statutes and that its noncompliance divests it of
immunity. Serigny has presented some evidence that Correcthealth was not
properly qualified under the Medical Malpractice Act because the company had
not filed under the Act at the time they were treating the prisoner. As the
district court noted, though, the Chief Legal Officer for Correcthealth declared
that “all clinical staff members of Correcthealth are licensed or certified health
care providers in the State of Louisiana.”     Serigny, 2012 WL 3548029 at *3.
Since a health care provider may either be a “limited liability company” or a
“person,” we likewise conclude the district court was not in error in finding that
the parish government fulfilled its obligation to provide a health care provider
under the statute, and was not liable absent gross negligence that was a


                                        4
    Case: 13-30362     Document: 00512449384       Page: 5   Date Filed: 11/21/2013




                                    13-30362

substantial cause of Mr. Serigny’s injuries. Serigny has presented no evidence
of gross negligence on the part of the parish and no evidence that the parish’s
actions were a substantial cause in Mr. Serigny’s death.
II. Denial of Rule 59 Motion
      Serigny contends that the district court abused its discretion in failing to
grant her Rule 59(e) motion.
      A motion to reconsider based on an alleged discovery of new evidence
      should be granted only if (1) the facts discovered are of such a nature that
      they would probably change the outcome; (2) the facts alleged are actually
      newly discovered and could not have been discovered earlier by proper
      diligence; and (3) the facts are not merely cumulative or impeaching.

Johnson, 597 F.3d at 677 (internal quotation marks omitted).
      Serigny argues that she presented significant newly discovered evidence.
The letter she submitted suggests that Correcthealth was not properly licensed
in the state of Louisiana. We find this evidence is essentially cumulative with
the evidence previously presented. Both tend to establish that Correcthealth
was not properly licensed and qualified in the state. This new fact does not
change our analysis: since the health care providers themselves were qualified
and certified, the parish fulfilled its obligations under Section 703. We hold that
the district court did not abuse its discretion.
                                CONCLUSION
      For the reasons stated above, we AFFIRM.




                                        5